Case 2:20-cv-00078-JRG Document 71-15 Filed 12/04/20 Page 1 of 2 PageID #: 1911




                        Exhibit M
Case 2:20-cv-00078-JRG Document 71-15 Filed 12/04/20 Page 2 of 2 PageID #: 1912




 November 12, 2020

 By Electronic Mail

 Jonathan H. Rastegar
 Bragalone Conroy PC
 2200 Ross Avenue
 Suite 4500W
 Dallas, Texas, 75201
 jrastegar@bcpc-law.com

 Re:     Cellular Communications Equipment LLC v. HMD Global Oy, No. 20-78 (E.D. Texas)

 Dear Mr. Rastegar:

 I write in response to your email of earlier today. We are available to meet and confer regarding the
 issues raised in our November 3 Rule 37-1 letter at 12:00 p.m. CST on Friday, November 13. Since this
 time falls within your window of availability, we consider it confirmed, but of course please let us know
 in the unlikely event that we are incorrect. Please call +1 (415) 854 6661; no PIN is necessary.

 In your email of November 6, you indicated that “ARC intends to respond in writing” to our Rule 37-1
 letter. We look forward to your response, which we agree will help frame the issue for our
 meet-and-confer call. Please send us this response soon as possible, including any proposed
 compromises, so that we have sufficient time to study your proposals before the call.

 If you have changed your mind and do not plan to respond in writing, please be prepared on tomorrow’s
 call to discuss with specificity what if any categories of documents you agree Acacia will produce, and
 what if any compromises you propose.

 We look forward to meeting and conferring with you tomorrow.

 Very Truly Yours,


 Jennifer A. Kash
